          Case 1:15-cv-07488-CM-RWL Document 908 Filed 10/25/19 Page 1 of 1


                                  GARWIN GERSTEIN & FISHER LLP
BRUCE E. GERSTEIN
                                             COUNSELORS AT LAW                       SIDNEY L. GARWIN
SCOTT W. FISHER                               WALL STREET PLAZA                        (1908-1980)
JOSEPH OPPER                               88 PINE STREET, 10TH FLOOR                         --
NOAH H. SILVERMAN                                                                    ANNA TYDNIOUK
                                             NEW YORK, N.Y. 10005                    AAKRUTI VAKHARIA
KIMBERLY M. HENNINGS
ELENA K. CHAN                                  TEL: (212) 398-0055
JONATHAN M. GERSTEIN                          FAX: (212) 764-6620
DAN LITVIN



                                                        October 25, 2019

   Via ECF

   The Honorable Colleen McMahon
   United States District Court
   Southern District of New York
   500 Pearl Street, Room 2550
   New York, New York 10007

            RE:        In re Namenda Direct Purchaser Antitrust Litig., No. 15-cv-07488-CM-RWL

   Dear Judge McMahon:

           Pursuant to the Amended Joint Stipulation Regarding the Exchange of Deposition
   Designations, Demonstratives, and Witness Ordering and Procedure for Resolving Objections
   (ECF No. 876), the Parties hereby jointly submit their objections to the designated deposition
   testimony of Mylan’s 30(b)(6) witness Seth Silber (Exhibits A (transcript) and B (summary and
   objection responses)), and Forest’s former in-house intellectual property attorney Eric Agovino
   (Exhibits C and D). A legend defining selected objections is appended as Exhibit E.


                                                           Respectfully submitted,


                                                           /s/ Dan Litvin
                                                           Dan Litvin
